Carlisle, Presiding Judge.
The defendant in error has filed a motion to dismiss the bill of exceptions on the ground that it was not tendered to the trial judge within the time required by law. Under the act of 1957 (Ga. L. 1957, pp. 224, 244) which amended Code Ann. § 6-902, a bill of exceptions must be tendered within 30 days from the date of the judgment complained of, and in the present case the record shows that the bill of exceptions was presented to the trial judge on the 31st day after the date of the judgment. A tender of the bill of exceptions within the prescribed time is necessary to this court’s jurisdiction to consider the merits of a case on appeal, and the jurisdictional defect appealing in this record cannot be ignored. Capers v. Ball, 211 Ga. 502 (87 SE2d 85); Smith v. Lane, 96 Ga. App. 566 (100 SE2d 663); Wren v. Josey, 97 Ga. App. 593 (103 SE2d 745). The writ of error is Dismissed.

Bell and Hall, JJ., concur.